ACCEPTED
                                                                                    01-1500582-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                               7/7/2015 5:32:32 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                  IN THE COURT OF APPEALS
            FIRST DISTRICT OF TEXAS AT HOUSTON
                                                             FILED IN
_______________________________________________
                                    1st COURT OF APPEALS
                                        HOUSTON, TEXAS
                                                        7/7/2015 5:32:32 PM
                         No. 01-1500582-CV
                                                        CHRISTOPHER A. PRINE
                                                                Clerk
_______________________________________________

           IN RE TERR’L LA’YONNE MARK, RELATOR

 ______________________________________________

               From the 387th Judicial District Court
                      Fort Bend County, Texas
               Trial Court Cause No. 14-DCV-214998

_______________________________________________


                  Local Rule Notice of and Assignment
                    of Related Case in Appeals

___________________________________________________

     COMES NOW Relator TERR’L MARK and files his notice as follows:


     As required by the Local Rules Relating to Assignment of Related
Cases to and Transfers of Related Cases between the First and Fourteenth
Courts of Appeals, I the undersigned attorney certify that this original
proceeding has NOT been previously filed in either the First or Fourteenth
Court of Appeals.



                                       /s/Dorothea E. H. Laster
                                       Dorothea E. H. Laster
                                         Respectfully submitted,


                                         Hopkins-Laster Law Office
                                         3516 Longview Drive
                                         Corinth, Texas 76210
                                         (940) 498-1222
                                         Fax: (940) 497-0566
                                         Email: HopkinsLaster@Aol.Com


                                         /s/Dorothea E. H. Laster
                                         By: Dorothea E. H. Laster
                                         SBN: 11970400
                                         Attorney for Relator

                      CERTIFICATE OF SERVICE

      I certify that a true copy of this Notice was served in accordance with
rule 9 of the Texas Rules of Appellate Procedure on each party or that party's
lead counsel on July 7, 2015, in the manner and on the persons via ECF:

                                         /s/Dorothea E. H. Laster
                                         Dorothea E. H. Laster
The Honorable Judge Brenda G. Mullinix, Respondent
387th Judicial District Court
301 Jackson Street
Richmond, Texas 77469
Phone: (281) 238-3290
Fax: (281) 238-3289
Via Court Coordinator’s Email: allyson.stephens@fortbendcountytx.gov

Troy J. Wilson, Attorney for Real Party in Interest
Law Office of Nelson M. Jones
440 Louisiana, Suite 1575
Houston, Texas 77002
Phone: (713) 236-8736
Fax: (713) 236-8990
Via Email: tjwlaw777@yahoo.com
Miesha Haynes-Nuofia, Assistant Attorney General
Child Support Division
2440 Texas Pkwy, Suite 300
Missouri City, Texas 77489-4073
Phone: (281) 208-6335
Fax: (281) 208-2157
Via Email: CSD-legal-605@texasattorneygeneral.gov